Citation Nr: 0917142	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his mother, and brother-in-law




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  The claim for service connection for schizophrenia was 
previously denied in an October 1964 rating decision.  The 
Veteran was notified of the decision but did not perfect an 
appeal.  The RO declined to reopen the claim on several 
occasions thereafter, most recently in May 1997.  He was 
notified of that decision but did not perfect an appeal.

2.  The evidence received since the May 1997 decision is new, 
in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for schizophrenia.

3.  The Veteran's chronic schizophrenia first manifested 
during his active service.






CONCLUSIONS OF LAW

1.  The May 1997 rating decision that declined to reopen the 
previously denied claim for service connection schizophrenia 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for schizophrenia 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

New and Material Evidence

The RO initially denied the Veteran's claim of entitlement to 
service connection for schizophrenia in an October 1964 
rating decision.  The RO declined to reopen the claim on 
several occasions thereafter, most recently in May 1997.  At 
the time of the October 1964 and May 1997 denials, the RO 
found that the Veteran's schizophrenia pre-existed his entry 
into service and that there was no objective evidence 
demonstrating that his schizophrenia was aggravated as a 
result of his active service, and the claim was denied.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the October 1964 and May 1997  
decisions became final because the Veteran did not file a 
timely appeal of either.

The claim for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claim in June 2006.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decisions consisted of the Veteran's service treatment 
records, the Veteran's post-service treatment records, and 
his own statements.  

Additional evidence received since the May 1997 denial 
includes records demonstrating that the Veteran has been 
confined to a private mental health facility for treatment of 
schizophrenia.

Other newly received evidence includes school transcripts 
indicating that the Veteran successfully completed high 
school and a December 2006 response from the Marion County, 
Florida, Sheriff's Office, indicating that the Veteran did 
not have an arrest record after September 1982.

Finally, newly received evidence includes the Veteran's 
personal statements, and the personal statements of his 
mother, sister, and brother-in-law, wherein each of them 
allege that the Veteran did not have schizophrenia prior to 
his entry into service, and that his schizophrenia had its 
onset during his active service.

The Board finds that the school transcripts demonstrating 
that the Veteran successfully completed high school and the 
lay testimony suggesting that the Veteran had no apparent 
psychiatric disability prior to his entry into service 
comprise evidence that is both new and material, as it tends 
to show that the Veteran did not have schizophrenia at the 
time of his entry into active service.  The lay statements 
and testimony have been presumed credible for the purpose of 
determining whether to reopen the claim.  The new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.   
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for schizophrenia is reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, such as schizophrenia, will be rebuttably presumed 
if they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The Veteran contends that his schizophrenia had its clinical 
onset during his active service and that he is therefore 
entitled to service connection for schizophrenia.

On examination prior to entry into service in January 1963, 
no evidence of a psychiatric disorder was found.  Because the 
Veteran's entrance examination in this case did not find 
evidence of a psychiatric disorder, including schizophrenia, 
and no other material evidence indicates that the Veteran had 
pre-existing schizophrenia, the Veteran is entitled to a 
presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The Board finds that the presumption of soundness has not 
been rebutted in this case.  There is no evidence that shows 
the Veteran was diagnosed with schizophrenia, or any other 
psychiatric disorder, prior to entering service.  While a 
number of service treatment records and post-service 
treatment records indicate that the Veteran reported 
experiencing psychiatric problems and bizarre behavior prior 
to his entrance into service, the Veteran's lay statements 
regarding his emotional history prior to service, are 
insufficient to rebut the presumption of soundness which 
arose when he was accepted for service.    See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
layperson is generally not capable of providing diagnosis or 
opining on a matter requiring knowledge of medical 
principles); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Gahman v. West, 13 Vet. App. 148,150 (1999).  Therefore, the 
Veteran is presumed to have been in sound emotional state 
upon entry into service.

Having established that the Veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the Veteran developed schizophrenia during 
active service.  Service treatment records show that in July 
1963, the Veteran was hospitalized for psychiatric 
observation related to complaints of bizarre thoughts and 
behavior, feeling as though his body was changing, not 
recognizing or knowing people, and loosening of associations 
and severe anxiety.  He was initially assessed with acute 
schizophrenic reaction.  However, after several months' 
hospitalization and extensive psychiatric evaluation, his 
diagnosis was changed to chronic undifferentiated 
schizophrenia.  His schizophrenia was determined to render 
him unfit for service, and he was discharged from service in 
November 1963.    

Post-service records demonstrate that the Veteran has been 
treated for schizophrenia since February 1964.  He is 
currently institutionalized for care of schizophrenia.

Psychosis is a chronic disease listed at 38 C.F.R. § 3.307(a) 
(2008).  When a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected.  38 C.F.R. 
§ 3.303(b), see Groves v. Peake, 524 F.3d 1306 (May 2008) 
(holding that when a chronic disease is identified in service 
and at any time after service, service connection will be 
granted without the need for nexus evidence).

As the Veteran was diagnosed with a chronic disease in 
service and post-service records demonstrate continued 
treatment for that disease, service connection for 
schizophrenia is granted on a presumptive basis.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia.  

Service connection for schizophrenia is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


